UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MICHAEL POLLOWITZ; SHARON                
BROWN,
              Plaintiffs-Appellants,
                 and
ANDREW POLLOWITZ, a minor, by his
parents and next friends, Michael
Pollowitz & Sharon Brown,
                            Plaintiff,          No. 00-1690
                  v.
JERRY D. WEAST, (officially as),
Superintendent, Montgomery
County Public Schools;
MONTGOMERY COUNTY BOARD OF
EDUCATION,
              Defendants-Appellees.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Greenbelt.
                Frederic N. Smalkin, District Judge.
                           (CA-99-3118-S)

                       Argued: March 1, 2001

                       Decided: April 17, 2001

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                        POLLOWITZ v. WEAST
                             COUNSEL

ARGUED: Michael Jeffrey Eig, MICHAEL J. EIG & ASSO-
CIATES, P.C., Washington, D.C., for Appellants. Eric Charles Brous-
aides, REESE & CARNEY, L.L.P., Columbia, Maryland, for
Appellees. ON BRIEF: Haylie M. Iseman, MICHAEL J. EIG &
ASSOCIATES, P.C., Washington, D.C., for Appellants.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In this action arising under the Individuals with Disabilities Educa-
tion Act (IDEA), see 20 U.S.C.A. § 1400-1487 (West 2000), Andrew
Pollowitz, by and through his parents Michael Pollowitz and Sharon
Brown ("the Parents"), appeals an order of the district court granting
summary judgment in favor of the Montgomery County, Maryland,
Board of Education and its superintendent (collectively, "MCPS"), in
the Parents’ action for reimbursement of Andrew’s private school
tuition. Finding no error, we affirm.

                                   I.

                                  A.

   The IDEA is designed "to ensure that all children with disabilities
have available to them a free appropriate public education that
emphasizes special education and related services designed to meet
their unique needs and prepare them for employment and independent
living." Id. § 1400(d)(1)(A). See generally id. § 1400(c), (d) (describ-
ing need for, and purposes of, the IDEA). A state may qualify for fed-
eral funds under the IDEA by adopting "policies and procedures to
ensure that it meets" several enumerated conditions. Id. § 1412(a).
                          POLLOWITZ v. WEAST                           3
   Some of these conditions are as follows. All eligible children must
be provided a "free appropriate public education" (FAPE). Id.
§ 1412(a)(1). Education agencies and intermediate educational units
must develop an "individualized education program" (IEP) for each
eligible child before the beginning of each school year. Id.
§ 1412(a)(4). A local educational agency will pay for a child’s private
school tuition when the child is placed in, or referred to, such a school
by the State or the local agency as a means of complying with its legal
obligations. See id. § 1412(a)(10)(B)(i). And, when a parent places a
child into private school unilaterally, a court or hearing officer may
require reimbursement by the agency if "the agency had not made a
[FAPE] available to the child in a timely manner." See id.
§ 1412(a)(10)(C)(ii). However,

    [t]he cost of reimbursement . . . may be . . . denied—

    (I) if—

         (aa) at the most recent IEP meeting that the parents
         attended prior to removal of the child from the
         public school, the parents did not inform the IEP
         Team that they were rejecting the placement pro-
         posed by the public agency to provide a free
         appropriate public education to their child, includ-
         ing stating their concerns and their intent to enroll
         their child in a private school at public expense; or

         (bb) 10 business days (including any holidays that
         occur on a business day) prior to the removal of
         the child from the public school, the parents did
         not give written notice to the public agency of the
         information described in division (aa)[.]

Id. § 1412(a)(10)(C)(iii). State law shall excuse a failure to give such
notice if the parents are not informed of the notice requirement. See
id. § 1412(a)(10)(C)(iv)(IV).

   As a participating state, Maryland has enacted laws designed to sat-
isfy the IDEA conditions. A provision of the Maryland Code states
in pertinent part:
4                         POLLOWITZ v. WEAST
      (a) Basis for placement. — A child with a disability who
    needs special education and related services that cannot be
    provided in a public county, regional, or State program shall
    be placed in an appropriate nonpublic educational program
    that offers these services.

      (b) Payment of cost — In general. — The cost of the non-
    public educational program shall be paid by the State and
    the county in which the child is domiciled in accordance
    with § 8-415(d) of this subtitle, as appropriate.

Md. Code Ann., Educ. § 8-406 (1999). Of particular relevance here
is Md. Code Ann., Educ. § 8-413(i)(1) (1999), which provides in per-
tinent part that when a parent enrolls a child in nonpublic school with-
out referral by, or consent from, the local school system, the county
"is not required" to reimburse the parent for costs associated with that
enrollment if the parent does not provide the county with sufficient
prior written notice of that enrollment. To be sufficient, the notice
must "reject[ ] the program proposed by the county board, includ[e]
the reason for the rejection, and stat[e] an intention to enroll the stu-
dent in a nonpublic school." Md. Code Ann., Educ. § 8-413(i)(1).

                                   B.

   Andrew is a "child with a disability" as defined by the IDEA. See
20 U.S.C.A. § 1401(3)(A). Andrew was born on August 18, 1992 and
was found eligible for special education services under the IDEA in
February 1996. The Parents approved IEPs for public school educa-
tion for Andrew for the remainder of the 1995-96 school year, and for
the 1996-97 and 1997-98 school years.

  The Parents attended a meeting to shape an appropriate IEP for
1998-99 on March 23, 1998 and agreed to the IEP proposed for that
year. However, unbeknownst to MCPS, the Parents had already
applied to the nonpublic Lab School for the 1998-99 school year, and
Andrew was accepted on May 19, 1998. By June 2, 1998, the parents
had signed an "Enrollment Contract" for the upcoming school year
and paid a $10,000 deposit.
                          POLLOWITZ v. WEAST                           5
   On June 29, 1998, the Parents’ attorney sent a letter to the principal
of Kensington Parkwood Elementary, the public school that Andrew
had been attending. The letter states:

       We have been retained to represent the above-referenced
    student by his parents, Dr. Sharon Brown and Dr. Michael
    Pollowitz, in their efforts to procure appropriate special edu-
    cation services from Montgomery County Public Schools.
    As you are aware, Andrew’s parents attended an [IEP] meet-
    ing at your school on March 23, 1998, and at that time
    approved a placement proposal for a "Level 4 Language
    Class." They also expressed a number of reservations about
    Andrew’s education.

       Since that meeting, our clients have explored other place-
    ment options for Andrew and have procured his placement
    into The Lab School of Washington for the coming year.
    The[y] intend to place Andrew there and are requesting that
    MCPS consider supporting that placement. They also have
    procured additional assessments, copies of which are
    enclosed, in support of their request.

      Please refer this matter to the Central Placement Unit for
    consideration of the new assessments and the family’s
    request for consideration of Lab School as a placement for
    Andrew.

J.A. 97. Enclosed with the letter were two private evaluations of
Andrew.

   As a result of the letter, MCPS scheduled a meeting with the Par-
ents for August 14, 1998 to discuss the new evaluations. The Parents
subsequently rescheduled the meeting for September 23 because of
existing vacation plans. The Parents also forwarded another evalua-
tion to MCPS for its review. At the September 23 meeting, MCPS
continued to recommend placement at Kensington Parkwood. The
Parents did not agree to this IEP, however, and Andrew attended the
Lab School for that year.
6                         POLLOWITZ v. WEAST
   On June 9, 1999, as the 1998-99 school year was concluding, the
Parents requested an administrative hearing seeking tuition reim-
bursement for their enrollment of Andrew at the Lab School for the
1998-99 school year. On June 22, seven days prior to the first day of
the hearing, MCPS moved to dismiss, contending that the request for
tuition reimbursement should be denied because of the Parents’ fail-
ure to provide prior notice of their rejection of the proposed IEP in
accordance with 20 U.S.C.A. § 1412(a)(10)(C)(iii) and Md. Code
Ann., Educ. § 8-413(i)(1). The parents subsequently filed a written
opposition to the motion.

   The administrative law judge (ALJ) granted the motion to dismiss,
deciding, as is relevant here, that (1) MCPS’s motion to dismiss could
be considered even though it was filed late; (2) the Parents did not
comply with § 8-413(i)(1);1 (3) the Parents’ noncompliance barred
their reimbursement claim regardless of whether MCPS was preju-
diced by the noncompliance; and (4) the Parents received a parental
rights booklet (notifying them of the notice requirements) from
MCPS as recently as the March 23, 1998 meeting.

   The Parents then initiated this action in federal district court, seek-
ing primarily reimbursement for the tuition expenses and costs
incurred in relation to Andrew’s enrollment in the Lab School for the
1998-99 school year. The district court granted summary judgment to
MCPS, ruling that (1) the ALJ did not err in considering the tardy
motion to dismiss; (2) the Parents failed to provide timely notice of
their rejection of the proposed IEP; (3) MCPS was prejudiced by the
Parents’ failure to provide timely notice; and (4) MCPS had no duty
either to provide additional notice to the Parents of the applicable
notice provisions after receiving the June letter or to explain to the
Parents the meaning of the relevant notice provisions. The court also
ruled that the ALJ did not improperly place a burden of proof on the
    1
   The Parents had contended that § 8-413(i)(1) was preempted because
the IDEA required participating states to allow parents to give either oral
or written notice of their rejection of the proposed plan, while § 8-
413(i)(1) allows only written notice. The ALJ found that § 8-413(i)(1)
was not preempted and that the Parents failed to provide oral notice of
their rejection of the proposed plan at the March 23, 1998 IEP meeting.
                          POLLOWITZ v. WEAST                           7
Parents, and the court refused the Parents’ request to disregard the
procedural grounds upon which the ALJ’s decision was based.

                                   II.

   We review a grant of summary judgment de novo, viewing the dis-
puted facts in the light most favorable to the Parents. See Figgie Int’l,
Inc. v. Destileria Serralles, Inc., 190 F.3d 252, 255 (4th Cir. 1999).
Summary judgment is appropriate "if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any mate-
rial fact and that the moving party is entitled to a judgment as a matter
of law." Fed. R. Civ. P. 56(c).

                                   A.

   The Parents first maintain that the district court erred in holding
that the ALJ properly considered MCPS’s written motion to dismiss.
The Parents contend that at the time of their hearing before the ALJ,
Maryland regulation provided that written motions "[b]e filed not
later than 15 days before the date of the hearing," Md. Regs. Code tit.
28, § 28.02.01.16(A)(3)(a) (Supp. 1994), and that the written motion
here was filed only seven days prior to the hearing. However, a Mary-
land regulation provides that a "judge has the authority and duty to
. . . [m]odify or waive, reasonably, any time periods established by
this chapter." Md. Regs. Code tit. 28, § 28.02.01.08(A)(4) (Supp.
1994). The Parents did not and do not maintain that they did not have
sufficient time to prepare a response. Accordingly, the ALJ did not
abuse her discretion in considering the motion.

                                   B.

   The Parents next contend that the district court erred in concluding
that they did not provide timely notice of Andrew’s enrollment in the
Lab School. We conclude that the Parents have waived the issue.

   The ruling of the district court that the Parents failed to present
timely notice of Andrew’s enrollment was based on the following
analysis. With regard to oral notice, the district court ruled that the
8                          POLLOWITZ v. WEAST
Parents did not inform MCPS that they were rejecting the proposed
IEP at the March 23, 1998 meeting because, despite expressing reser-
vations about the plan, they agreed to and signed it. Regarding written
notice, the district court ruled that the Parents’ June letter was not
notice of rejection of the proposed plan because the letter informed
the school board only "that the parents had procured Andrew’s place-
ment in the Lab School and request[ed] that [MCPS] ‘consider sup-
porting that placement.’" J.A. 231. The district court ruled that the
letter did "not inform [MCPS] that the IEP was rejected as unsuit-
able," but conveyed only that the Parents believed that placement in
private school would be even better for Andrew. Id. The district court
further determined that the June letter was untimely because it was
sent after Andrew was already enrolled in private school.

   In their opening brief to this court, the Parents argue vigorously
that the June letter was timely—because they claim it preceded
Andrew’s "enrollment" in private school2—but they offer no argu-
ment challenging the ruling that the letter did not convey that the Par-
ents no longer considered the proposed IEP to be a legally adequate
plan.3 We therefore conclude that the Parents have waived this issue.
   2
     Specifically, the Parents argue that they did not "enroll" Andrew in
private school in early June when they signed the enrollment contract
and put down a $10,000 deposit on his education. They argue that he was
not "enrolled" in private school until he actually began physically attend-
ing the school, well after the June 29 letter.
   3
     Regarding the substance of the letter, the Parents make only the con-
clusory statement that the letter "provided MCPS with all of the neces-
sary and relevant information required" to satisfy the notice provisions.
Br. of Appellants at 30. In its brief, MCPS argues that the district court
correctly ruled that the June letter was substantively deficient. In addition
to the reason given by the district court, MCPS notes that the letter fails
to state the reasons behind the Parents’ decision to send Andrew to the
Lab School. In their reply brief, the Parents address the latter argument
but again provide no argument challenging the ruling that the letter was
not notice of rejection of the proposed IEP because it did not assert that
the plan was not legally adequate.
  The Parents do argue that they provided oral notice of their rejection
of the proposed plan at the March 23, 1998 meeting when they approved
the plan but did so with reservations. That argument is wholly without
merit.
                          POLLOWITZ v. WEAST                           9
See 11126 Baltimore Blvd., Inc. v. Prince George’s County, Md., 58
F.3d 988, 993 n.7 (4th Cir. 1995) (en banc) (deeming allegations of
error abandoned when appellant failed "to assert any reasons for, or
arguments supporting," them); Fed. R. App. P. 28(a)(9)(A) (providing
that an appellant’s opening brief must contain the "appellant’s conten-
tions and the reasons for them" (emphasis added)). Because of this
waiver, we do not address any other issue regarding the substance or
timeliness of the June letter.4

                                   C.

   The Parents further maintain that the district court erred in conclud-
ing that MCPS was prejudiced by any failure on their part to give
notice of their rejection of the proposed IEP. They also argue that
absent prejudice, failure to provide timely notice of the rejection of
the proposed IEP cannot bar a reimbursement claim. Assuming
arguendo that the district court erred in determining that MCPS was
prejudiced, we hold that MCPS was not required to demonstrate prej-
udice in order to bar the Parents’ claim.

   Section 8-413(i) plainly states that a county "is not required to
reimburse the parent . . . for tuition or related costs associated with
the enrollment" when the parents fail to provide timely notice of their
rejection of the proposed plan. In the face of this clear statutory lan-
guage, the Parents note that this court has held that a showing of prej-
udice to the parents is required before the government will be
penalized for its failures to comply with IDEA notice provisions. See
Gadsby v. Grasmick, 109 F.3d 940, 956 (4th Cir. 1997). In Gadsby,
the parents claimed that procedural irregularities in the IEP-
development process were so great that the irregularities actually con-
stituted the denial of a FAPE, and therefore entitled the parents to
reimbursement for their children’s private school education. See id.
  4
   The Parents contend that MCPS should be estopped from asserting
that they failed to timely reject the proposed plan because MCPS urged
the Parents not to reject the plan. No action by MCPS justifies estoppel,
however. MCPS attempted to persuade the Parents that the proposed plan
would serve Andrew’s interests and that they should not reject the plan
for that reason. MCPS did not urge them to accept the plan even if they
were convinced that it was legally inadequate.
10                        POLLOWITZ v. WEAST
We held that the procedural irregularities did not constitute a denial
of a FAPE because they did not actually interfere with provision of
a FAPE. See id. Gadsby is of no assistance to the Parents here, how-
ever, since § 8-413(i) directly outlines the consequence of the Par-
ents’ failure to give timely notice of Andrew’s enrollment.

                                   D.

   The Parents next contend that their failure to provide timely notice
of their rejection of the proposed IEP is excused because MCPS failed
to inform them that such notice was required. We disagree.

   Section 1412(a)(10)(C)(iv)(IV) of Title 20 of the United States
Code requires participating states to enact policies and procedures to
ensure that nonpublic school reimbursement claims will not be barred
because of parents’ failure to comply with the applicable notice provi-
sions when "the parents had not received notice, pursuant to [20
U.S.C.A. § 1415], of the notice requirement." The ALJ found that the
Parents received a copy of the applicable procedural safeguards at the
March 23, 1998 meeting, and the Parents do not challenge that deter-
mination. The Parents nevertheless argue that the IDEA required that
the Parents be afforded additional notification of the notice require-
ments after they sent their June letter, and that the meaning of "enroll"
in the applicable notice provisions was not adequately explained to
them. Our review of the Parents’ memorandum in opposition to
MCPS’s motion to dismiss and of the ALJ’s decision indicates that
these issues were never raised before the ALJ. We therefore will not
consider them. See United States v. L.A. Tucker Truck Lines, Inc., 344
U.S. 33, 37 (1952) (explaining that "courts should not topple over
administrative decisions unless the administrative body not only has
erred but has erred against objection made at the time appropriate
under its practice").

                                   E.

   The Parents also argue that the ALJ and the district court improp-
erly placed upon them the burden of proof regarding certain issues
and that the district court failed to overturn irregularly made adminis-
trative findings. However, burden of proof and fact finding issues are
                         POLLOWITZ v. WEAST                         11
of no consequence here because the parties agree regarding all mate-
rial facts.

                                  F.

   The Parents finally contend that their failure to provide notice
should not be considered because Supreme Court precedent mandates
that they be reimbursed for their private school tuition if they prove
that MCPS denied them a FAPE. See Florence County Sch. Dist.
Four v. Carter, 510 U.S. 7, 9-10 (1993); Sch. Comm. v. Dep’t of
Educ., 471 U.S. 359, 370-72 (1985). The two Supreme Court cases
cited by the Parents, however, predate the enactment of the notice
requirements5 and therefore do not authorize us to disregard the statu-
tory implications of the Parents’ procedural missteps.

                                 III.

   In sum, we conclude that the Parents have waived any challenge
to the conclusion of the district court that they failed to provide
MCPS with timely notice of their rejection of the proposed IEP, and
we affirm the order granting summary judgment in favor of MCPS.

                                                          AFFIRMED
  5
   The Maryland and federal notice provisions were adopted in October
1996 and June 1997 respectively. See Carnwath v. Bd. of Educ., 33 F.
Supp. 2d 431, 433 (D. Md. 1998).